DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/20/2021 was filed with the application on 7/20/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “image resolution used by a user for surveillance” in claim 4 is a relative term which renders the claim indefinite. The term “image resolution used by a user for surveillance” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Examiner does not know what the image resolution requirement is for an image used in surveillance.  Examiner will analyze the compressed images and the digitally zoomed images to meet the surveillance image resolution standard.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: displaying part in claims 9 and 17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga (US Patent Pub. # 2006/0114341) in view of Nix (US Patent Pub. # 2017/0113664).
As to claim 1, Morinaga teaches a zoom method of an imaging device, applicable to the imaging device, comprising:
detecting, when determining to zoom, whether a zoom position (0° -120°) of the imaging device (digital camera 10) is currently in a preset optical zoom area (0°-80°) or a preset digital zoom area (80°-120°) (Para 66 and 67);
adjusting, if the zoom position (0° -120°) of the imaging device (10) is in the preset optical zoom area (0°-80°), a focal length (28mm-80mm) of a zoom lens on the imaging device (10), so that an image sensor (CCD 40) on the imaging device (10) captures a first image (S17) including a specified target (Para 61).
selecting, if the zoom position (0° -120°) of the imaging device is in the preset digital zoom area, a target sensing area (105mm-140mm or 80mm-240mm) from a sensing area of the imaging sensor according to the zoom position (0° -120°), cropping a third image ((S8) live view display) captured by the image sensor (40) according to the target sensing area (105mm-140mm or 80mm-240mm) to obtain a fourth image ((S17) image captured after digital zoom is enabled) and outputting the fourth image ((S18) recording the captured image), wherein a fourth resolution (105mm-140mm or 80mm-240mm) of the fourth image ((S17) image captured after digital zoom is enabled) corresponds to the target sensing area (105mm-140mm or 80mm-240mm), and is smaller than a third resolution of the third image, and field-of-view information (105mm-140mm or 80mm-240mm) of the fourth image is smaller than field-of-view information of the third image((S8) live view display) (Para 62 and 75-78).
Morinaga does not teach compresses the first image into a second image, and outputs the second image, wherein field-of-view information of the second image is the same as field-of-view information of the first image, and a second resolution of the second image is smaller than a first resolution of the first image.  Nix teaches compresses (compress images) the first image into a second image (compressed format), and outputs the second image (compressed format), wherein field-of-view information of the second image (compressed format) is the same as field-of-view information of the first image, and a second resolution (resolution) of the second image (compressed format) is smaller (reduced) than a first resolution of the first image (Para 89).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a compressed format as taught by Nix to the digital camera of Morinaga, to provide temporary relief for a driver, allowing the driver to ignore certain vehicle systems, and to focus on other activities (Para 4 of Nix).
As to claim 2, Morinaga teaches wherein determining to zoom comprises: determining to zoom (0° -120°) when receiving an external zoom operation instruction (rotation angle (i.e., the amount of rotation) of the zooming ring 18); and/or, determining to zoom (0° -120°) when the imaging device (10) detects a zoom triggering event (rotation angle (i.e., the amount of rotation) of the zooming ring 18) (Para 66 and 67).
As to claim 3, Morinaga teaches wherein compressing the first image into a second image comprises: compressing (compressed format), without changing (reduce resolution) the size of the image, the first image of the first resolution into the second image of the second resolution by using a pre-specified image reduction algorithm (compressed format) (Para 89).  Examiner analyzes the limitation “pre-specified image reduction algorithm” to be equivalent to the data compressor (518) compressed format.
As to claim 4, Morinaga teaches wherein a resolution of an original image captured by the image sensor (40) on the imaging device (10) is not lower than an image resolution used by a user for surveillance; the second resolution is greater than or equal to the image resolution used by the user for surveillance; and the fourth resolution is greater than or equal to the image resolution used by the user for surveillance (Para 61, 62, 75-78 and Para 89 of Nix).  
As to claim 5, Morinaga teaches wherein when adjusting (zooming ring 18 has been rotated for operation (step S6)) a focal length of a zoom lens (interchangeable lens barrel 14) on the imaging device (10), the method further comprises: searching, in established correspondence between zoom positions (zooming ring 18 has been rotated for operation (step S6)) and focus positions, for a target focus position (auto focusing is performed (step S15)) corresponding to a current zoom position (final zoom position) of the imaging device (10), and adjusting a focus position (Step 15) of the imaging device (10) to the target focus position so that the first image captured by the image sensor is clear (Para 74).
As to claim 6, Morinaga teaches wherein selecting a target sensing area (105mm-140mm or 80mm-240mm) from a sensing area of the image sensor (40) according to the zoom position (80°-120°) comprises: determining, according to a current zoom position (80°-120°) of the imaging device (10), target field-of-view information (105mm-140mm or 80mm-240mm) corresponding to the zoom position (80°-120°); and selecting, according to the target field-of-view information (105mm-140mm or 80mm-240mm), a target sensing area (105mm-140mm or 80mm-240mm) from a sensing area of the image sensor (10) (Para 62 and 75-78).  As the zoom ring (18) is rotated the focal length is adjusted digitally by the processor.
As to claim 8, Morinaga teaches wherein determining, according to a current zoom position (80°-120°) of the imaging device (10), target field-of-view information (105mm-140mm or 80mm-240mm) corresponding to the zoom position (80°-120°) comprises; searching, in established correspondence between zoom positions and filed-of-view information (105mm-140mm or 80mm-240mm), for field of view information corresponding to the current zoom position (80°-120°) of the imaging device (10); and determining the found field of view information as the target field of view information (105mm-140mm or 80mm-240mm) (Para 62 and 75-78).
As to claim 9, Morinaga teaches an imaging device, comprising:
an imaging part (CCD 40, lens barrel 14, controller 42, and memory card6 62) and a displaying part (LCD 32), the displaying part (32) is configured for displaying an image output by the imaging part , and the imaging part includes an image sensor (40), a lens (14), a processor (42) and a memory (62) for storing instructions executable by the processor (Para 37, 44, and 45);
wherein the processor (42) is configured for:
detecting, when determining to zoom, whether a zoom position (0° -120°) of the imaging device (digital camera 10) is currently in a preset optical zoom area (0°-80°) or a preset digital zoom area (80°-120°) (Para 66 and 67);
adjusting, if the zoom position (0° -120°) of the imaging device (10) is in the preset optical zoom area (0°-80°), a focal length (28mm-80mm) of a zoom lens on the imaging device (10), so that an image sensor (CCD 40) on the imaging device (10) captures a first image (S17) including a specified target (Para 61).
selecting, if the zoom position (0° -120°) of the imaging device is in the preset digital zoom area, a target sensing area (105mm-140mm or 80mm-240mm) from a sensing area of the imaging sensor according to the zoom position (0° -120°), cropping a third image ((S8) live view display) captured by the image sensor (40) according to the target sensing area (105mm-140mm or 80mm-240mm) to obtain a fourth image ((S17) image captured after digital zoom is enabled) and outputting the fourth image ((S18) recording the captured image), wherein a fourth resolution (105mm-140mm or 80mm-240mm) of the fourth image ((S17) image captured after digital zoom is enabled) corresponds to the target sensing area (105mm-140mm or 80mm-240mm), and is smaller than a third resolution of the third image, and field-of-view information (105mm-140mm or 80mm-240mm) of the fourth image is smaller than field-of-view information of the third image((S8) live view display) (Para 62 and 75-78).
Morinaga does not teach compresses the first image into a second image, and outputs the second image, wherein field-of-view information of the second image is the same as field-of-view information of the first image, and a second resolution of the second image is smaller than a first resolution of the first image.  Nix teaches compresses (compress images) the first image into a second image (compressed format), and outputs the second image (compressed format), wherein field-of-view information of the second image (compressed format) is the same as field-of-view information of the first image, and a second resolution (resolution) of the second image (compressed format) is smaller (reduced) than a first resolution of the first image (Para 89).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a compressed format as taught by Nix to the digital camera of Morinaga, to provide temporary relief for a driver, allowing the driver to ignore certain vehicle systems, and to focus on other activities (Para 4 of Nix).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Morinaga (US Patent Pub. # 2006/0114341) in view of Nix (US Patent Pub. # 2017/0113664) and further in view of Muukki (US Patent Pub. # 2014/0340538).
As to claim 7, note the discussion above in regards to claims 1 and 6.  Morinaga does not teach wherein selecting, according to the target field-of-view information, a target sensing area from a sensing area of the image sensor comprises: determining, according to the target field-of-view information, horizontal pixel values corresponding to the sensing area of the image sensor; determining, according to a specified image crop ratio and the horizontal pixel values, longitudinal pixel values corresponding to the sensing area of the image sensor; and determining an area composed of the horizontal pixel values and the longitudinal pixel values as the target sensing area.  Muukki teaches wherein selecting, according to the target field-of-view information, a target sensing area from a sensing area of the image sensor (image sensor 320) comprises: determining, according to the target field-of-view information, horizontal pixel values (horizontal) corresponding to the sensing area of the image sensor; determining, according to a specified image crop ratio (aspect ratio) and the horizontal pixel values (horizontal), longitudinal pixel values (vertical) corresponding to the sensing area of the image sensor (320); and determining an area composed of the horizontal pixel values (horizontal) and the longitudinal pixel values (vertical) as the target sensing area (sub image) (Para 105 and 106).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a cropping method as taught by Muukki to the digital camera of Morinaga in view of Nix, to provide with in-camera image processing software with which the user can change tone, cropping, add blur or even produce advanced effects such as cinemagraph effects. When an image is edited, a new image is saved in place of the original or in addition to the original, as a separate image file (Para 4 of Muukki).

Claims 10-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Morinaga (US Patent Pub. # 2006/0114341) in view of Muukki (US Patent Pub. # 2014/0340538).
As to claim 10, Morinaga teaches an imaging processing method for a zooming imaging device (10) , wherein the imaging device (10) supports optical zoom in a first focal range (28mm-80mm or 28mm-105mm) and digital zoom in a second focal range (105mm-140mm or 80mm-240mm), wherein the second focal range (105mm-140mm or 80mm-240mm) is greater than the first focal range (28mm-80mm or 28mm-105mm), so that the imaging device has a zoom range from a minimum value of the first focal range (28mm-80mm or 28mm-105mm) to a maximum value of the second focal range (105mm-140mm or 80mm-240mm), and the method comprises:
acquiring an external input focal length control command (zooming ring 18 has been rotated for operation (step S6)), and obtaining a zoom direction, a zoom speed, and a specified focal length indicated by the focal length control command (zooming ring 18 has been rotated for operation (step S6)) (Para 72 and 74);
controlling (controller 42) the imaging device (10) to zoom according to the zoom direction and the zoom speed, so that the imaging device (10) reaches the specified focal length (28mm-140mm or 28mm-240mm) (Para 78);
calculating, when determining that the current focal length (zooming ring 18 in the digital zooming region is completed) of the imaging device (10) shifts from the first focal range (28mm-80mm or 28mm-105mm) to the second focal range (105mm-140mm or 80mm-240mm) in the process of controlling the imaging device (10) to reach the specified focal length (zooming ring 18 in the digital zooming region is completed), an angle of view of the imaging device at the current focal length (zooming ring 18 in the digital zooming region is completed) (Para 76);
determining, according to the angle of view of the current focal length (105mm-140mm or 80mm-240mm) and a preset image size (35mm conversion), a horizontal size and a longitudinal size for an image output by the imaging device (10) at the current focal length, so that all the images output by the imaging device (10) in the zoom range (28mm-140mm or 28mm-240mm) have the same size (35mm conversion) (Para 62 and 75-78); and
cropping, according to the determined horizontal size and longitudinal size (35mm conversion), the image generated by the imaging device at the current focal length (105mm-140mm or 80mm-240mm), and outputting the cropped image (Para 62 and 75-78).
Muukki teaches pre-setting image aspect ratio; pre-setting a crop region prior to the receiving of the image data; pre-setting digital zoom prior to the receiving of the image data; pre-setting down-sampling by combining pixels defined prior to the receiving of the image data; and any combination thereof (Para 48, 104, and 105).  Aoyama teaches determining, according to the angle of view (digital zoom) of the current focal length and a preset image size (aspect ratio), a horizontal size (horizontal) and a longitudinal size (vertical) for an image output by the imaging device (10) at the current focal length (crop region), so that all the images output by the imaging device in the zoom range (digital zoom) have the same size (Para 104 and 105); and cropping (crop region), according to the determined horizontal size (horizontal) and a longitudinal size (vertical), the image generated by the imaging device at the current focal length, and outputting the cropped image (Para 104 and 105).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a cropping method as taught by Muukki to the digital camera of Morinaga, to provide with in-camera image processing software with which the user can change tone, cropping, add blur or even produce advanced effects such as cinemagraph effects. When an image is edited, a new image is saved in place of the original or in addition to the original, as a separate image file (Para 4 of Muukki).
As to claim 11, Morinaga teaches wherein calculating an angle of view (105mm-140mm or 80mm-240mm) of the imaging device at the current focal length (105mm-140mm or 80mm-240mm) comprises: determining, according to the current focal length (105mm-140mm or 80mm-240mm) of the imaging device (10), a zoom factor of the imaging device; and searching for, in established correspondence between zoom factors and angles of view for the second focal range (105mm-140mm or 80mm-240mm), an angle of view (105mm-140mm or 80mm-240mm) corresponding to the zoom factor (105mm-140mm or 80mm-240mm) of the imaging device (10), and taking the found angle of view as the angle of view of the imaging device at the current focal length (105mm-140mm or 80mm-240mm) (Para 62 and 75-78).
As to claim 12, Morinaga teaches wherein the correspondence between zoom factors and angles of view for the second focal range (105mm-140mm or 80mm-240mm) is established by: determining, for the first focal range (28mm-80mm or 28mm-105mm), law of variation of the zoom factor (linear mode or a full range mode) as a function of an angle of view; and obtaining, according to the law of variation (linear mode or a full range mode), the correspondence between zoom factors and angles of view for the second focal range (105mm-140mm or 80mm-240mm) by fitting (Para 64-67).
As to claim 13, Muukki teaches wherein determining, according to the angle of view (aspect ratio) of the current focal length and a preset image size (aspect ratio), a horizontal size (horizontal) and a longitudinal size (vertical) of an image output by the imaging device at the current focal length comprises: calculating the horizontal size (horizontal) of the image output by the imaging device at the current focal length based on the angle of view of the imaging device at the current focal length and the maximum value of the first focal range; and determining, according to the preset image size (aspect ratio) and the horizontal size, the longitudinal size of the output image (Para 105 and 106).
As to claim 17, Morinaga teaches an imaging device, comprising:
an imaging part (CCD 40, lens barrel 14, controller 42, and memory card6 62) and a displaying part (LCD 32), the displaying part (32) is configured for displaying an image output by the imaging part , and the imaging part includes an image sensor (40), a lens (14), a processor (42) and a memory (62) for storing instructions executable by the processor (Para 37, 44, and 45); wherein, the processor (42) is configured for executing the method of claim 10 (See above the rejection of claim 10).


Allowable Subject Matter
Claims14-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER K PETERSON whose telephone number is (571)270-1704. The examiner can normally be reached Monday-Friday 7AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh N Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER K PETERSON/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        8/27/2022